Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21972 Name of Fund: BlackRock Preferred and Equity Advantage Trust (BTZ) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Preferred and Equity Advantage Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 05/01/2008  07/31/2008 Item 1  Schedule of Investments BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Industry Common Stocks Shares Value Aerospace & Defense - General Dynamics Corp. $ 0.4% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Air Freight & United Parcel Service, Inc. Class B Logistics - 0.3% Auto Components - 0.0% Johnson Controls, Inc. Automobiles - 0.1% General Motors Corp. Beverages - 0.5% The Coca-Cola Co. PepsiCo, Inc. Biotechnology - 0.5% Amgen, Inc. (a) Biogen Idec, Inc. (a) Celgene Corp. (a) Genzyme Corp. (a) Gilead Sciences, Inc. (a) Capital Markets - 0.3% The Goldman Sachs Group, Inc. Lehman Brothers Holdings, Inc. Morgan Stanley Chemicals - 0.4% Air Products & Chemicals, Inc. The Dow Chemical Co. E.I. du Pont de Nemours & Co. PPG Industries, Inc. Commercial Banks - 0.9% Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp Wachovia Corp. Wells Fargo & Co. Commercial Services & Waste Management, Inc. Supplies - 0.2% Communications Ciena Corp. (a) Equipment - 0.8% Cisco Systems, Inc. (a) Corning, Inc. Motorola, Inc. QUALCOMM, Inc. Computers & Apple, Inc. (a) Peripherals - 1.0% Dell, Inc. (a) EMC Corp. (a) Hewlett-Packard Co. 1 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Industry Common Stocks Shares Value International Business Machines Corp. $ SanDisk Corp. (a) Consumer Finance - Discover Financial Services, Inc. % Diversified Financial Bank of America Corp. Services - 1.0% CME Group, Inc. Citigroup, Inc. IntercontinentalExchange, Inc. (a) JPMorgan Chase & Co. Diversified AT&T Inc. Telecommunication Embarq Corp. Services - 0.8% Verizon Communications, Inc. Windstream Corp. Electric Utilities - American Electric Power Co., Inc. 0.1% FPL Group, Inc. FirstEnergy Corp. Electrical Equipment - Emerson Electric Co. 0.3% Rockwell Automation, Inc. Electronic Equipment & Tyco Electronics Ltd. Instruments - 0.1% Energy Equipment & Baker Hughes, Inc. Services - 0.8% National Oilwell Varco, Inc. (a) Schlumberger Ltd. Smith International, Inc. Transocean, Inc. Food & Staples SYSCO Corp. Retailing - 0.8% Wal-Mart Stores, Inc. Walgreen Co. Food Products - 0.2% Kraft Foods, Inc. Sara Lee Corp. Health Care Baxter International, Inc. Equipment & Becton Dickinson & Co. Supplies - 0.4% Boston Scientific Corp. (a) Covidien Ltd. Zimmer Holdings, Inc. (a) Health Care Providers & Aetna, Inc. Services - 0.4% Express Scripts, Inc. (a) Medco Health Solutions, Inc. (a) 2 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Industry Common Stocks Shares Value UnitedHealth Group, Inc. $ WellPoint, Inc. (a) Hotels, Restaurants & Carnival Corp. Leisure - 0.4% McDonald's Corp. Household Durables - Fortune Brands, Inc. 0.4% The Stanley Works Whirlpool Corp. Household Products - The Procter & Gamble Co. 0.4% IT Services - 0.1% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. (a) Industrial 3M Co. Conglomerates - 1.1% General Electric Co. Textron, Inc. Insurance - 0.7% The Allstate Corp. American International Group, Inc. (b) Hartford Financial Services Group, Inc. Lincoln National Corp. Marsh & McLennan Cos., Inc. The Travelers Cos., Inc. Internet & Catalog Amazon.com, Inc. (a) Retail - 0.1% Internet Software & eBay, Inc. (a) Services - 0.4% Google, Inc. Class A (a) Yahoo! Inc. (a) Leisure Equipment & Eastman Kodak Co. Products - 0.2% Mattel, Inc. Life Sciences Tools & Thermo Fisher Scientific, Inc. (a) Services - 0.1% Machinery - 0.4% Caterpillar, Inc. Cummins, Inc. Deere & Co. Media - 0.2% CBS Corp. Class B The DIRECTV Group, Inc. (a) Metals & Mining - 0.3% Alcoa, Inc. Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold, Inc. Class B 3 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Industry Common Stocks Shares Value Multi-Utilities - 0.6% Ameren Corp. $ Consolidated Edison, Inc. Dominion Resources, Inc. Public Service Enterprise Group, Inc. Xcel Energy, Inc. Oil, Gas & Consumable Anadarko Petroleum Corp. Fuels - 2.6% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. Spectra Energy Corp. Valero Energy Corp. XTO Energy, Inc. Paper & Forest International Paper Co. Products - 0.2% MeadWestvaco Corp. Weyerhaeuser Co. Pharmaceuticals - 1.8% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. (b) Schering-Plough Corp. Wyeth Real Estate Investment Equity Residential Trusts (REITs) - 0.4% Plum Creek Timber Co., Inc. Vornado Realty Trust Semiconductors & Applied Materials, Inc. Semiconductor Intel Corp. Equipment - 0.7% Linear Technology Corp. Microchip Technology, Inc. National Semiconductor Corp. Nvidia Corp. (a) Texas Instruments, Inc. Software - 0.8% Autodesk, Inc. (a) Electronic Arts, Inc. (a) Microsoft Corp. Oracle Corp. (a) 4 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Industry Common Stocks Shares Value Specialty Retail - 0.3% Home Depot, Inc. $ Staples, Inc. Textiles, Apparel & VF Corp. Luxury Goods - 0.2% Thrifts & Mortgage Fannie Mae Finance - 0.0% Freddie Mac Washington Mutual, Inc. Tobacco - 0.5% Philip Morris International, Inc. Reynolds American, Inc. UST, Inc. Wireless Sprint Nextel Corp. Telecommunication Services - 0.1% Total Common Stocks - 23.3% Exchange-Traded Fund UltraShort Real Estate ProShares Total Exchange-Traded Fund - 1.4% Preferred Securities Par Capital Trusts Capital Markets - 2.6% State Street Capital Trust III, 8.25% (c)(d) $ State Street Capital Trust IV, 3.776%, 6/01/67 (d) Commercial Banks - 6.1% Abbey National Capital Trust I, 8.963% (c)(d) BB&T Capital Trust IV, 6.82%, 6/12/77 (d) Barclays Bank Plc, 5.926% (c)(d)(e) HSBC Capital Funding LP/Jersey Channel Islands, 10.176% (c)(d)(e) Huntington Capital III, 6.65%, 5/15/37 (d) Regions Financing Trust II, 6.625%, 5/15/47 (d) SMFG Preferred Capital USD 3 Ltd., 9.50% (c)(d)(e) Wachovia Corp. Series K, 7.98% (c)(d) Wells Fargo Capital XIII Series GMTN, 7.70% (c)(d) Diversified Financial Bank of America Corp. Series M, 8.125% (c)(d) Services - 4.3% Citigroup, Inc., 8.40% (c)(d) JPMorgan Chase Capital XXIII, 3.804%, 5/15/77 (d) Insurance - 4.7% AON Corp., 8.205%, 1/01/27 Ace Capital Trust II, 9.70%, 4/01/30 Mangrove Bay Pass-Through Trust, 6.102%, 7/15/33 (d)(e) Thrifts & Mortgage Webster Capital Trust IV, 7.65%, 6/15/37 (d) Finance - 0.3% Total Capital Trusts - 18.0% 5 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Industry Preferred Stocks Shares Value Commercial Banks - 6.1% HSBC USA, Inc. Series H, 6.50% $ KeyCorp Capital IX, 6.75% Royal Bank of Scotland Group Plc Series L, 5.75% Royal Bank of Scotland Group Plc Series M, 6.40% Royal Bank of Scotland Group Plc Series S, 6.60% Santander Finance Preferred SA Unipersonal, 6.50% Santander Finance Preferred SA Unipersonal, 6.80% Wachovia Corp. Series J, 8% Diversified Financial Bank of America Corp. Series H, 8.20% Services - 3.0% Citigroup, Inc. Series AA, 8.125% Citigroup, Inc. Series T, 6.50% (f) Cobank ACB, 7% (e) ING Groep NV, 6.125% ING Groep NV, 7.05% Electric Utilities - 3.2% Alabama Power Co., 6.50% Entergy Louisiana LLC, 6.95% Interstate Power & Light Co. Series B, 8.375% Insurance - 6.7% Aegon NV, 6.50% Arch Capital Group Ltd. Series A, 8% Arch Capital Group Ltd. Series B, 7.875% Aspen Insurance Holdings Ltd., 7.401% (d) Axis Capital Holdings Ltd. Series B, 7.50% (d) Endurance Specialty Holdings Ltd. Series A, 7.75% PartnerRe Ltd. Series C, 6.75% RenaissanceRe Holding Ltd. Series D, 6.60% Real Estate Investment BRE Properties, Inc. Series D, 6.75% Trusts (REITs) - 1.7% iStar Financial, Inc. Series I, 7.50% Public Storage Series F, 6.45% Public Storage Series M, 6.625% Sovereign Real Estate Investment Corp., 12% (e) Weingarten Realty Investors Series F, 6.50% Thrifts & Mortgage Fannie Mae Series R, 7.625% Finance - 0.8% Freddie Mac Series Q, 3.85% (d) Wireless Centaur Funding Corp., 9.08% (e) Telecommunication Services - 1.2% Total Preferred Stocks - 22.7% Par Trust Preferred Capital Markets - 0.4% Credit Suisse Guernsey Ltd., 7.90% (c) $ Deutsche Bank Contingent Capital Trust V, 8.05% (c) 6 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Industry Trust Preferred Value Commercial Banks - Citizens Funding Trust I, 7.50%, 9/15/66 $ $ % Diversified Financial ING Groep NV, 7.20% (c) Services - 0.6% ING Groep NV, 7.375% (c) Diversified AT&T Inc., 6.375%, 2/15/56 Telecommunication Services - 0.1% Electric Utilities - 0.9% PPL Energy Supply LLC, 7%, 7/15/46 Insurance - 0.4% W.R. Berkley Capital Trust II, 6.75%, 7/26/45 Media - 1.9% Comcast Corp., 6.625%, 5/15/56 Oil, Gas & Consumable Nexen, Inc., 7.35%, 11/01/43 Fuels - 0.3% Thrifts & Mortgage Countrywide Capital V, 7%, 11/01/66 Finance - 1.4% Countrywide Financial Corp., 6.75%, 4/01/33 Total Trust Preferred - 6.3% Total Preferred Securities - 47.0% Corporate Bonds Building Products - C8 Capital SPV Ltd., 6.64% (c)(d)(e) 0.3% Capital Markets - 1.0% Credit Suisse Guernsey Ltd., 5.86% (c)(d) Lehman Brothers Holdings, Inc., 4.476%, 9/15/22 (d) Lehman Brothers Holdings, Inc., 6.875%, 7/17/37 Commercial Banks - BNP Paribas, 7.195% (c)(d)(e) 18.2% Bank of Ireland Capital Funding II, LP, 5.571% (c)(d)(e) Bank of Ireland Capital Funding III, LP, 6.107% (c)(d)(e) Barclays Bank Plc, 6.86% (c)(d)(e) Commonwealth Bank of Australia, 6.024% (c)(d)(e) Credit Agricole SA, 6.637% (c)(d)(e) HBOS Plc, 6.657% (c)(d)(e) Kazkommerts Finance 2 BV, 9.20% (c)(d) Lloyds TSB Group Plc, 6.267% (c)(d)(e) Mizuho Capital Investment 1 Ltd., 6.686% (c)(d)(e) Royal Bank of Scotland Group Plc, 7.648% (c)(d) Royal Bank of Scotland Group Plc Series MTN, 7.64%, 3/31/49 (c)(d) SMFG Preferred Capital USD 1 Ltd., 6.078% (c)(d)(e) Shinsei Finance II (Cayman) Ltd., 7.16% (c)(d)(e) Societe Generale, 5.922% (c)(d)(e) Standard Chartered Bank, 7.014% (c)(d)(e) Diversified Financial Bank of America Corp. Series K, 8% (c)(d) Services - 5.4% C10 Capital SPV Ltd., 6.722% (c)(d)(e) ING Groep NV, 5.775% (c)(d) JPMorgan Chase Capital XXI Series U, 3.741% (d) 7 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Industry Corporate Bonds ) Value JPMorgan Chase Capital XXV, 6.80%, 10/01/37 $ $ Stan IV Ltd., 4.821%, 7/20/11 (d)(g) Electric Utilities - 0.4% PPL Capital Funding, 6.70%, 3/30/67 (d) Gas Utilities - 0.5% Southern Union Co., 7.20%, 11/01/66 (d) Insurance - 21.0% AXA SA, 6.463% (c)(d)(e) The Allstate Corp., 6.50%, 5/15/57 (d) The Allstate Corp. Series B, 6.125%, 5/15/67 (d) American International Group, Inc., 8.175%, 5/15/58 (d)(e) American International Group, Inc., 6.25%, 3/15/87 Chubb Corp., 6.375%, 3/29/67 (d) Everest Reinsurance Holdings, Inc., 6.60%, 5/01/67 (d) Liberty Mutual Group, Inc., 7%, 3/15/37 (d)(e) Liberty Mutual Group, Inc., 10.75%, 6/15/88 (d)(e) Lincoln National Corp., 7%, 5/17/66 (d) Lincoln National Corp., 6.05%, 4/20/67 (d) MetLife, Inc., 6.40%, 12/15/66 Nationwide Life Global Funding I, 6.75%, 5/15/67 Progressive Corp., 6.70%, 6/15/37 (d) QBE Capital Funding II LP, 6.797% (c)(d)(e) Reinsurance Group of America, 6.75%, 12/15/65 (d) Swiss Re Capital I LP, 6.854% (c)(d)(e) The Travelers Cos., Inc., 6.25%, 3/15/67 (d) White Mountains Re Group Ltd., 7.506% (c)(d)(e) ZFS Finance (USA) Trust IV, 5.875%, 5/09/32 (d)(e) ZFS Finance (USA) Trust V, 6.50%, 5/09/67 (d)(e) Metals & Mining - 0.4% Aleris International, Inc., 10%, 12/15/16 Multi-Utilities - 0.2% Puget Sound Energy, Inc. Series A, 6.974%, 6/01/67 (d) Oil, Gas & Consumable Conoco Funding Co., 6.35%, 10/15/11 Fuels - 2.1% Enterprise Products Operating LP, 8.375%, 8/01/66 (d) Plains All American Pipeline LP, 6.50%, 5/01/18 (e) TransCanada PipeLines Ltd., 6.35%, 5/15/67 (d) Paper & Forest International Paper Co., 8.70%, 6/15/38 Products - 0.4% Thrifts & Mortgage Washington Mutual Preferred Funding Delaware, 6.534% (c)(d)(e) Finance - 0.0% Total Corporate Bonds - 49.9% Total Long-Term Investments (Cost - $1,258,857,716) - 121.6% Short-Term Securities Shares SSgA Money Market Fund, 2.26%, 12/31/30 Total Short-Term Securities (Cost - $288,720,000) - 33.7% Options Purchased Contracts Call Options Abbott Laboratories, expiring August 2008 at $52.5 30 Anadarko Petroleum Corp., expiring August 2008 at $60 60 Bank of America Corp., expiring August 2008 at $45 8 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Options Purchased Contracts Value Caterpillar, Inc., expiring August 2008 at $85 80 $ Cisco Systems, Inc., expiring August 2008 at $26 80 The Coca-Cola Co., expiring August 2008 at $62.5 90 ConocoPhillips, expiring August 2008 at $85 80 Corning, Inc., expiring August 2008 at $25 70 Cummins, Inc., expiring August 2008 at $75 50 Exxon Mobil Corp., expiring August 2008 at $95 60 Freeport-McMoRan Copper & Gold, Inc. Class B, expiring August 2008 at $95 40 Gilead Sciences, Inc., expiring August 2008 at $55 50 Hewlett-Packard Co., expiring August 2008 at $45 90 JPMorgan Chase & Co., expiring August 2008 at $42.5 National Oilwell Varco, Inc., expiring August 2008 at $60 70 Oracle Corp., expiring August 2008 at $24 Reynolds American, Inc., expiring August 2008 at $60 70 Schlumberger Ltd., expiring August 2008 at $90 30 Staples, Inc., expiring August 2008 at $25 70 XTO Energy, Inc., expiring August 2008 at $70 Total Options Purchased (Cost - $468,733) - 0.0% Total Investments Before Options Written (Cost - $1,548,046,449*) - 155.3% Options Written Call Options Abbott Laboratories, expiring August 2008 at $55 60 ) Freeport-McMoRan Copper & Gold, Inc. Class B, expiring August 2008 at $110 80 ) JPMorgan Chase & Co., expiring August 2008 at $45 ) National Oilwell Varco, Inc., expiring August 2008 at $70 ) S&P 500 Listed Option, expiring August 2008 at $126 ) S&P 500 Listed Option, expiring September 2008 at $132 ) Schlumberger Ltd., expiring August 2008 at $100 60 ) Total Options Written (Premiums Received - $2,092,078) - (0.3)% ) Total Investments, Net of Options Written (Cost - $1,545,954,371) - 155.0% Liabilities in Excess of Other Assets - (28.1)% ) Preferred Shares, at Redemption Value - (26.9)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of July 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Non-income producing security. (b) All or a portion of the security has been pledged as collateral in connection with open financial futures contracts. 9 Schedule of Investments July 31, 2008 (Unaudited) BlackRock Preferred and Equity Advantage Trust (c) Security is perpetual in nature and has no stated maturity date. In certain instances, a final maturity date may be extended and/or the final payment may be deferred at the issuer's option for a specified time without default. (d) Variable rate security. Rate shown is as of report date. (e) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. Unless otherwise indicated, these securities are considered to be liquid. (f) Convertible security. (g) Security is fair valued.  For Trust compliance purposes, the Trust's industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or as defined by Trust management. This definition may not apply for purposes of this report, which may combine industry sub-classifications for reporting ease.  Financial futures contracts purchased as of July 31, 2008 were as follows: Expiration Unrealized Contracts Issue Date Face Value Appreciation S & P EMINI September 2008 $23,178,656 $ 10-Year U.S. Treasury Bond September 2008 $154,295,051 Total $  Financial futures contracts sold as of July 31, 2008 were as follows: Expiration Unrealized Contracts Issue Date Face Value Depreciation 5-Year U.S. Treasury Bond September 2008 $214,224,559 $ ) 30-Year U.S. Treasury Bond September 2008 $325,065,029 ) Total $ )  Swaps outstanding as of July 31, 2008 were as follows: Notional Amount Unrealized ) Depreciation Bought credit default protection on American Express Company and pay 2.11% Broker, Deutsche Bank AG London Expires March 2013 $ ) Bought credit default protection on Lehman Brothers Holdings, Inc. and pay 4.95% Broker, Deutsche Bank AG London Expires March 2013 ) Bought credit default protection on Dow Jones CDX North America Investment Grade High Volatilit Index 10. V1 and pay 3.50% Broker, Lehman Brothers Special Financing Expires June 2013 ) 10 BlackRock Preferred and Equity Advantage Trust Schedule of Investments July 31, 2008 (Unaudited) Notional Amount Unrealized Depreciation Bought credit default protection on Kimco Realty Corp. and pay 2.40% Broker, Goldman Sachs & Co. Expires March 2018 $ $ ) Bought credit default protection on Mack-Cali Realty, L.P. and pay 3.10% Broker, Goldman Sachs & Co. Expires March 2018 $ ) Bought credit default protection on ERP Operating Limited Partnership and pay 2.35% Broker, Goldman Sachs & Co. Expires March 2018 $ ) Total $ ) 11 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibit Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Preferred and Equity Advantage Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Preferred and Equity Advantage Trust Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Preferred and Equity Advantage Trust Date: September 19, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Preferred and Equity Advantage Trust Date: September 19, 2008
